Order entered September 4, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00993-CV
                                  No. 05-18-00994-CV

                   IN RE SHEMONT JAYRON GULLATT, Relator

              Original Proceeding from the 363rd Judicial District Court
                                Dallas County, Texas
              Trial Court Cause Nos. F-11-61616-W and F-11-70820-W

                                       ORDER
                      Before Justices Bridges, Brown, and Boatright

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE